Citation Nr: 0309776	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  96-36 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for malaria.

2.  Entitlement to service connection for coronary artery 
disease secondary to malaria.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from August 1942 to October 
1945.

In October 1995, the veteran claimed a compensable evaluation 
for malaria and service connection for coronary artery 
disease secondary to malaria.  This case came to the Board of 
Veterans' Appeals (Board), initially, from an April 1996 
decision by the New York, New York, Regional Office (RO).  A 
November 2000 Board decision remanded the case for further 
development of the evidence.  The prescribed evidentiary 
development has been completed, and the case is again before 
the Board.

The veteran testified at a July 2000 hearing convened by the 
undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.


REMAND

On November 9, 2000, two days after the Board decision noted 
above, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  VCAA prescribes VA duties to notify the claimant of 
the evidence needed to substantiate a claim, of the evidence 
VA will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence, and it also prescribes VA 
duties to help a claimant obtain relevant evidence.  VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, and VA duties pursuant thereto are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

The Court of Appeals for Veterans Claims has held that the 
notice required by VCAA must be very specific.  That is, in 
addition to advising the claimant of the specific evidence 
needed to substantiate the claim, the notice must also advise 
the claimant, in detail, of which evidence VA will attempt to 
obtain and which evidence the claimant must provide.  
Quartuccio v. Principi, 16 Vet. pp. 183, 187 (2002).  The 
veteran in this case has not been provided the requisite 
notice.
Further, as noted in the November 2000 Board decision, the 
rating criteria for malaria changed effective August 30, 
1996.  When regulations concerning entitlement to a higher 
evaluation are changed during the course of an appeal, the 
veteran is entitled to a decision on the claim, for any 
period after the effective date of the amendment, under the 
rating criteria most favorable thereto.  Baker v. West, 11 
Vet. App. 163, 168 (1998); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, amended regulations and rating 
criteria may not be applied to any period that precedes their 
effective date.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  
Thus, in this case, only the old regulations and rating 
criteria may be applied prior to August 30, 1996, but the 
most favorable regulations and rating criteria, old or new, 
may be applied to any period thereafter.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must advise the veteran of the 
provisions of VCAA, of the specific 
evidence needed to substantiate his 
claims, of the evidence, if any, the RO 
will attempt to obtain, and of the 
specific evidence the veteran must 
provide.

2.  With regard to paragraph 1 above, the 
RO must specifically advise the veteran 
that an evaluation for malaria, under the 
pre-1996 rating criteria, was based on 
the frequency of relapses.  Therefore, 
the veteran should identify health care 
providers who have treated him for 
relapses of malaria since October 1995, 
and the RO should obtain records of such 
treatment.  The RO must advise the 
veteran if it is unable to obtain 
treatment records from health care 
providers he identifies.

3.  Upon completion of the foregoing 
evidentiary development, the RO must 
review all of the evidence of record and, 
if the benefit sought on appeal remains 
denied, issue a Supplemental Statement of 
the Case (SSOC) in accord with 38 C.F.R. 
§§ 19.31 and 19.38 (2002).  The SSOC must 
set out all of the applicable law 
including VCAA.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes), and the 
VBA Adjudication Procedure Manual, M21-1, Part IV, paragraphs 
8.44-8.45 and 38.02-38.03.




____________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


